DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 Response to Amendment
	2. Amendments filed 3/23/2022 have been entered wherein claims 1, 4, 6 and 15 are amended. Accordingly, claims 1-20 have been examined herein. The previous claim objections have been withdrawn due to applicant’s amendments. 
Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 6, from which claim 7 depends, was amended to include adjusting the positioning of the conditioning pad in response to the first pressure signal and the surface condition signal. Claim 7 recites adjusting the conditioning pad in response to both the first pressure signal and the surface condition signal. Claim 7 fails to further limit the subject matter of claim 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US PGPUB 20150056891) in view of Berman (US Patent 6722948).
Regarding claim 1, Matsuo teaches a method of conditioning a polishing pad (fig. 1) comprising: 
positioning the polishing pad on a platen, the polishing pad having a polishing surface (see Matsuo’s annotated fig. 1 below); 

    PNG
    media_image1.png
    544
    1070
    media_image1.png
    Greyscale

positioning a conditioning head to bring a conditioning pad into contact with the polishing surface (see Matsuo’s annotated fig. 1 below) 
generating a surface condition signal in relation to a condition of the polishing surface (optical system unit 30, paragraphs 0043 and 0044).
Matsuo does not explicitly teach generating a first pressure signal from a first pressure sensor, the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad; adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal, adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal.  
However, Berman teaches a pad conditioning monitor which includes generating a first pressure signal from a first pressure sensor (col. 4, lines 6-9), the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad (col. 4, lines 6-9); 
and adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (col. 4, lines 11-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the teachings of Berman to provide a chemical mechanical polishing method wherein a pressure sensor is located in the conditioning head and the pressure sensor generates a first pressure signal, wherein the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad. Additionally, it would have been obvious to adjust the positioning of the conditioning pad in response to evaluating the first pressure signal. Modifying Matsuo to incorporate the teachings of Berman would allow the controller to adjust the pressure and orientation of the conditioning head in order to provide a more uniform conditioning of the polishing pad which would lead to a more uniform polishing of the wafer. 
Matsuo in view of Berman teaches adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal (As modified, Matsuo in view of Berman teaches a first pressure sensor and an optical system unit 30. Additionally, Matsuo in view of Berman teaches adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal. Specifically, Matsuo teaches adjusting a vertical position of the conditioning pad responsive to the surface condition signal (paragraphs 0029, 0043 and 0044). Additionally, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (see the above modification). Therefore, Matsuo in view of Berman teaches adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal. Further, it would have been obvious to adjust the vertical position and the load of the conditioning pad based on the signal received from both the pressure sensor, as incorporated from Berman, and the optical system unit. Doing so would help ensure a more uniform conditioning of the polishing pad which translates to a more uniform polishing of the substrate.).  
Regarding claim 2, Matsuo in view of Berman teaches the claimed method as rejected above in claim 1. Additionally, Matsuo, as modified, teaches rotating the polishing pad about a first axis [0042]; and 
rotating the conditioning pad about a second axis [0043], the first axis and second axis being parallel (see Matsuo’s annotated fig. 1 below).

    PNG
    media_image2.png
    545
    743
    media_image2.png
    Greyscale

Regarding claim 6, Matsuo teaches a method of conditioning a polishing pad (fig. 1) comprising: 
positioning a conditioning head to bring a conditioning pad into contact with a polishing surface of the polishing pad (see Matsuo’s annotated fig. 1 below); 

    PNG
    media_image1.png
    544
    1070
    media_image1.png
    Greyscale

generating a surface condition signal using an optical scanner (optical system unit 30, paragraphs 0043 and 0044).
Matsuo does not explicitly teach generating a first pressure signal using a first pressure sensor based on a force being applied to the polishing surface by the conditioning pad; and adjusting the positioning of the conditioning pad in response to the first pressure signal and the surface condition signal. 
However, Berman teaches a pad conditioning monitor which includes generating a first pressure signal using a first pressure sensor based on a force being applied to the polishing surface by the conditioning pad (col. 4, lines 6-9) and adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (col. 4, lines 11-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the teachings of Berman to provide a chemical mechanical polishing method wherein a pressure sensor is located in the conditioning head and the pressure sensor generates a first pressure signal, wherein the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad. Additionally, it would have been obvious to adjust the positioning of the conditioning pad in response to evaluating the first pressure signal. Modifying Matsuo to incorporate the teachings of Berman would allow the controller to adjust the pressure and orientation of the conditioning head in order to provide a more uniform conditioning of the polishing pad which would lead to a more uniform polishing of the wafer. 
Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to the first pressure signal and the surface condition signal. (As modified, Matsuo in view of Berman teaches a first pressure sensor and an optical system unit 30. Additionally, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to the first pressure signal and the surface condition signal. Specifically, Matsuo teaches adjusting the positioning of the conditioning pad in response to the surface condition signal (paragraphs 0029, 0043 and 0044; the controller adjusts the polishing conditions and dressing conditions according to the predicted polishing performance based on the surface roughness of the polishing pad [0043]. Additionally, Matsuo teaches, among other things, the load during dressing is a dressing condition [0029].). Additionally, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (see the above modification). Therefore, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to the first pressure signal and the surface condition signal.  Further, it would have been obvious to adjust the positioning of the conditioning pad, vertical position and the load of the conditioning pad based on the signal received from both the pressure sensor, as incorporated from Berman, and the optical system unit. Doing so would help ensure a more uniform conditioning of the polishing pad which translates to a more uniform polishing of the substrate.).  
Regarding claim 7, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches wherein adjusting the position of the conditioning pad comprises adjusting the conditioning pad in response to both the first pressure signal and the surface condition signal (In the rejection of claim 6, Matsuo was modified to adjust the position of the conditioning pad in response to both the first pressure signal and the surface condition signal).
Regarding claim 8, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches rotating the conditioning pad about a first axis [0042]; and 
rotating the polishing pad about a second axis [0043], wherein the first axis is offset from the second axis (see Matsuo’s annotated fig. 1 below).

    PNG
    media_image2.png
    545
    743
    media_image2.png
    Greyscale

Regarding claim 9, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches the dressing conditions of the polishing pad surface can be selected so that the surface roughness determined by the above method falls within the preset preferable range of the surface roughness (paragraphs 0058 and 0061). Additionally, Matsuo, as modified, teaches the dresser arm 21 is coupled to a lifting and lowering mechanism [0043]. 
Matsuo, as modified, does not explicitly teach separating the conditioning pad from the polishing pad in response to the surface condition signal indicating a surface condition within a target range.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to lift and separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range. Doing so would prevent the conditioning pad from over conditioning the polishing pad and unnecessarily shortening the useful life of the polishing pad. 
Regarding claim 13, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches wherein generating the surface condition signal comprises detecting a surface condition of the polishing pad at a location separated from the conditioning pad (Matsuo, as modified, teaches the optical system unit 30 irradiates the surface of the polishing pad with a laser light (paragraphs 0044). Additionally, Matsuo, as modified, teaches the optical system unit 30 detects a surface condition of the polishing pad at a location separated from the conditioning pad (paragraph 0045, fig. 1)).
Regarding claim 14, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches dispensing a solution onto the polishing pad during rotation of the conditioning pad relative to the polishing pad (polishing liquid supply nozzle 3, paragraph 0042).    
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US PGPUB 20150056891) in view of Berman (US Patent 6722948) as applied to claim 6 above, and further in view of Yoon (KR 20150047180).
Regarding claim 10, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Matsuo in view of Berman does not explicitly teach translating the conditioning pad across the polishing surface.  
However, Yoon teaches a chemical mechanical polishing apparatus having a pad height measuring unit 90, a conditioner disk 11 and a load sensor 140 positioned inside the conditioning head (fig. 5). Additionally, Yoon teaches the conditioning pad is translated across the polishing surface in an arcuate direction (fig. 4, arcuate direction 120d; paragraph 0052 of the attached translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Yoon in order to provide a method of conditioning a polishing pad, wherein the conditioning pad is translated across the polishing surface in an arcuate direction. Doing so would allow the conditioning pad to contact and condition the entire surface of the polishing pad, which would lead to more uniform polishing of the substrate.
Regarding claim 11, Matsuo in view of Berman and further in view of Yoon teaches the claimed invention as rejected above in claim 10. Additionally, Matsuo, as modified, teaches wherein translating the conditioning pad comprises translating the conditioning pad in an arcuate direction (In the above rejection of claim 10, Matsuo was further modified to translate the conditioning pad across the polishing surface in an arcuate direction).  
Claims 3-5, 10, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US PGPUB 20150056891) in view of Berman (US Patent 6722948) and further in view of Shinozaki (US Patent 8517796).
Regarding claim 3, Matsuo in view of Berman teaches the claimed method as rejected above in claim 2. Matsuo in view of Berman does not explicitly teach translating the conditioning pad across the polishing surface.  
However, Shinozaki teaches a chemical mechanical polishing method and device wherein the conditioning pad is translated across the polishing surface (Shinozaki teaches a motor moves the dresser disk 31 in substantially the radial direction of the polishing surface, (col. 6, lines 41-43)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Shinozaki to provide a method of conditioning a polishing pad, wherein the conditioning pad is translated across the polishing surface in substantially the radial direction of the polishing surface. Doing so would allow the conditioning pad to contact and condition the entire surface of the polishing pad, which would lead to more uniform polishing of the substrate. 
Regarding claim 4, Matsuo in view of Berman teaches the claimed method as rejected above in claim 1. Additionally, Matsuo in view of Berman teaches wherein positioning the conditioning head comprises positioning the conditioning head using a support arm (fig. 1, dresser arm 21). Matsuo in view of Berman may not explicitly teach adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad relative to the support arm.
However, Shinozaki teaches a chemical mechanical polishing method and device (fig. 2) which includes a dressing unit 30 having a dresser swing arm 33 and a dresser disk 31. Additionally, Shinozaki teaches an air cylinder 36 (fig. 3) as a pressing mechanism for pressing the dresser disk against the polishing pad through the dresser drive shaft 32. The dresser drive shaft 32 is supported by a ball spline 35. The ball spline 35 is rotatably supported by bearings 48, which are fixedly mounted on a support base 49 secured to the dresser swing arm 33. Relative positions of the support base and the ball spline 35 in a vertical direction with respect to the dresser swing arm 33 are fixed (col. 6, lines 53-67). Shinozaki teaches adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad relative to the support arm (As the air cylinder presses the dresser disk against the polishing pad through the dresser drive shaft 32, the position of the conditioning pad is adjusted relative to the support arm and the support base 49 (col. 6, lines 53-67 and col. 7, lines 11-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Shinozaki to provide wherein adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad relative to the support arm. Specifically, it would have been obvious to incorporate Shinozaki’s air cylinder and associated adjustment structure, wherein when the conditioning pad is adjusted, the position of the conditioning pad is adjusted relative to the support arm. Doing so would have been a simple substitution of one known conditioning pad adjustment means for another known conditioning pad adjustment means to arrive at the predictable results of selectively adjusting the position of the conditioning pad. Additionally, doing so would allow the device to function as intended and adjust the position of the conditioning pad based on the first pressure signal and the surface condition signal. 
Regarding claim 5, Matsuo in view of Berman and further in view of Shinozaki teaches the claimed method as rejected above in claim 4. Additionally, Matsuo, as modified, teaches evaluating the surface condition signal against a surface condition signal target range (paragraph 0061, Matsuo, as modified, teaches the dressing conditions of the polishing pad surface can be selected so that the surface roughness determined by the above method falls within the preset preferable range of the surface roughness; paragraph 0058). 
Matsuo, as modified, does not explicitly teach positioning the conditioning head to separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range.  
However, Matsuo, as modified, teaches the dresser arm 21 is coupled to an adjustment mechanism for adjusting the position of the conditioning pad.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman and further in view of Shinozaki to separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range. Doing so would prevent the conditioning pad from over conditioning the polishing pad and unnecessarily shortening the useful life of the polishing pad. 
Regarding claim 10, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Matsuo in view of Berman does not explicitly teach translating the conditioning pad across the polishing surface.  
However, Shinozaki teaches a chemical mechanical polishing method and device wherein the conditioning pad is translated across the polishing surface (Shinozaki teaches a motor moves the dresser disk 31 in substantially the radial direction of the polishing surface, (col. 6, lines 41-43)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Shinozaki to provide a method of conditioning a polishing pad, wherein the conditioning pad is translated across the polishing surface in substantially the radial direction of the polishing surface. Doing so would allow the conditioning pad to contact and condition the entire surface of the polishing pad, which would lead to more uniform polishing of the substrate. 
Regarding claim 12, Matsuo in view of Berman and further in view of Shinozaki teaches the claimed method as rejected above in claim 10. Additionally, Matsuo, as modified, teaches wherein translating the conditioning pad comprises translating the conditioning pad in a radial direction (In the above rejection of claim 10, Matsuo was further modified to include wherein the conditioning pad is translated across the polishing surface in substantially the radial direction of the polishing surface).  
Regarding claim 15, Matsuo teaches a method of conditioning a polishing pad (fig. 1) comprising: 
Positioning, using a support arm (arm 21, fig. 1), a conditioning head to bring a conditioning pad into contact with a polishing surface of the polishing pad (see Matsuo’s annotated fig. 1 below); 

    PNG
    media_image1.png
    544
    1070
    media_image1.png
    Greyscale

rotating the conditioning pad relative to the polishing pad (fig. 1, paragraph 0043); 
Matsuo does not explicitly teach generating a pressure signal using a plurality of pressure sensors based on a force being applied to the polishing surface by the conditioning pad during the rotation of the conditioning pad, wherein the plurality of sensors is between the support arm and the conditioning pad; and adjusting the positioning of the conditioning pad with respect to the support arm in response to the pressure signal.  
However, Berman teaches a pad conditioning monitor which includes generating a pressure signal using a plurality of pressure sensors based on a force being applied to the polishing surface by the conditioning pad during the rotation of the conditioning pad (col. 4, lines 6-9), wherein the plurality of sensors is between the support arm and the conditioning pad (col. 2, lines 31-35; Berman teaches the member preferably includes a rigid member and a conditioning pad wrapped around a lower edge of the rigid member, where the at least one sensor is disposed between the lower edge of the rigid member and the conditioning pad. Therefore the sensors are between the support arm 14 and the conditioning pad); and adjusting the positioning of the conditioning pad in response to the pressure signal (col. 4, lines 11-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the teachings of Berman to provide a chemical mechanical polishing method wherein pressure sensors are located in the conditioning head and the pressure sensors generate a first pressure signal, wherein the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad. Specifically, it would have been obvious to include the sensors in a substantially similar manner, wherein the sensors are disposed between the lower edge of the rigid member and the conditioning pad. Additionally, it would have been obvious to adjust the positioning of the conditioning pad in response to evaluating the first pressure signal. Modifying Matsuo to incorporate the teachings of Berman would allow the controller to adjust the pressure and orientation of the conditioning head in order to provide a more uniform conditioning of the polishing pad which would lead to a more uniform polishing of the wafer. 
Matsuo in view of Berman may not explicitly teach adjusting the positioning of the conditioning pad with respect to the support arm in response to the pressure signal.
However, Shinozaki teaches a chemical mechanical polishing method and device (fig. 2) which includes a dressing unit 30 having a dresser swing arm 33 and a dresser disk 31. Additionally, Shinozaki teaches an air cylinder 36 (fig. 3) as a pressing mechanism for pressing the dresser disk against the polishing pad through the dresser drive shaft 32. The dresser drive shaft 32 is supported by a ball spline 35. The ball spline 35 is rotatably supported by bearings 48, which are fixedly mounted on a support base 49 secured to the dresser swing arm 33. Relative positions of the support base and the ball spline 35 in a vertical direction with respect to the dresser swing arm 33 are fixed (col. 6, lines 53-67). Shinozaki teaches adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad relative to the support arm (As the air cylinder presses the dresser disk against the polishing pad through the dresser drive shaft 32, the position of the conditioning pad is adjusted relative to the support arm and the support base 49 (col. 6, lines 53-67 and col. 7, lines 11-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Shinozaki to provide wherein adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad with respect to the support arm in response to the pressure signal. Specifically, it would have been obvious to incorporate Shinozaki’s air cylinder and associated adjustment structure, wherein when the conditioning pad is adjusted, the position of the conditioning pad is adjusted relative to the support arm. Doing so would have been a simple substitution of one known conditioning pad adjustment means for another known conditioning pad adjustment means to arrive at the predictable results of selectively adjusting the position of the conditioning pad. Additionally, doing so would allow the device to function as intended and adjust the position of the conditioning pad based on the first pressure signal. 
Regarding claim 16, Matsuo in view of Berman and further in view of Shinozaki teaches the claimed method as rejected above in claim 15. Additionally, Matsuo, as modified, teaches wherein generating the pressure signal comprises determining a distribution of force applied across the conditioning pad (In the rejection of claim 15, Matsuo was modified to incorporate the plurality of pressure sensors as taught by Berman. Berman teaches the plurality of pressure sensors allow the force applied at various positions across the conditioning pad to be sensed and reported (col. 3, lines 60-67)).  
Regarding claim 17, Matsuo in view of Berman and further in view of Shinozaki teaches the claimed method as rejected above in claim 15. Additionally, Matsuo, as modified, teaches further comprising generating a surface condition signal using an optical scanner (optical system unit 30, paragraphs 0043 and 0044).  
Regarding claim 18, Matsuo in view of Berman and further in view of Shinozaki teaches the claimed method as rejected above in claim 17. Additionally, Matsuo, as modified, teaches wherein adjusting the positioning of the conditioning pad comprises adjusting the conditioning pad in response to the surface condition signal (paragraphs 0029, 0043 and 0044).  
Further, it would have been obvious to adjust the load of the conditioning pad based on the signal received from both the pressure sensors, as incorporated from Berman, and the optical system unit. Doing so would help ensure a more uniform conditioning of the polishing pad which translates to a more uniform polishing of the substrate.
Regarding claim 19, Matsuo in view of Berman and further in view of Shinozaki teaches the claimed method as rejected above in claim 17. Additionally, Matsuo, as modified, teaches the dressing conditions of the polishing pad surface can be selected so that the surface roughness determined by the above method falls within the preset preferable range of the surface roughness (paragraphs 0058 and 0061). Additionally, Matsuo, as modified, teaches the dresser arm 21 is coupled to an adjustment mechanism for adjusting the position of the conditioning pad. 
Matsuo, as modified, does not explicitly teach separating the conditioning pad from the polishing pad in response to the surface condition signal indicating a surface condition within a target range.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman and further in view of Shinozaki to separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range. Doing so would prevent the conditioning pad from over conditioning the polishing pad and unnecessarily shortening the useful life of the polishing pad. 
Regarding claim 20, Matsuo in view of Berman and further in view of Shinozaki teaches the claimed method as rejected above in claim 15. Additionally, Matsuo, as modified, teaches dispensing a solution onto the polishing pad during rotation of the conditioning pad (polishing liquid supply nozzle 3, paragraph 0042).
Response to Arguments
5. Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues Berman does not anticipate the amended claim language of claim 1 (wherein the limitations from claim 4 were rolled up into claim 1). Specifically, applicant argues Berman does not teach "generating a surface condition signal in relation to a condition of the polishing surface; and adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal. The examiner respectfully disagrees. Berman was not relied upon to teach the subject matter of previous claim 4. Rather, Matsuo in view of Berman was relied upon to teach the subject matter of previous claim 4. 
However, applicant argues Matsuo in view of Berman does not teach any adjustments being made responsive to a surface condition signal (first full paragraph on page 8 of the applicant's remarks). The examiner respectfully disagrees. In paragraph 0029, Mastsuo teaches a load during dressing (among other things) is selected as the dressing conditions. In paragraph 0043, Matsuo teaches the controller has a control unit capable of adjusting polishing conditions and dressing conditions based on the surface roughness of the polishing pad. In paragraph 0044, Matsuo teaches the optical system unit 30 generates a signal related to surface roughness of the polishing pad and then transmits it to the image processing unit. Lastly, the examiner asserted that it would have been obvious to adjust the load of the conditioning pad based on the signal received from both the pressure sensor and the optical system unit. Therefore, Matsuo in view of Berman teaches adjustments being made responsive to a surface condition signal. See above rejection for more details. 
Applicant argues Berman and Matsuo in view of Berman fails to teach the amended claim language of claim 15 (and claim 4) (page 9 of the applicant’s remarks). The examiner respectfully disagrees. Neither Berman nor Matsuo in view of Berman was relied upon to teach the amended claim language. Rather, Matsuo in view of Berman and further in view of Shinozaki was relied upon to teach the amended claim language. See above rejection for more details. 
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723                 

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723